Citation Nr: 0942717	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  02-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision by the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for PTSD.  

As the correct issue before the RO was whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for PTSD, the Board 
remanded this case in June 2004 for proper notice and 
development.  In a November 2005 decision, the Board reopened 
and remanded this case for further development.  

The Veteran's appeal was then returned to the Board, and a 
decision was issued in November 2008 which denied his claim 
for service connection for PTSD.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court). 

A June 2009 Joint Motion for Remand was granted in a July 
2009 order of the Court.  The Veteran's appeal has now been 
returned to the Board for action consistent with the 
instructions of the Joint Remand.  

In March 2002, the Veteran had a hearing before a hearing 
officer at the RO.  A transcript of the hearing is associated 
with the claims folder. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.





REMAND

The June 2009 Joint Motion for Remand noted that the Board's 
November 2005 remand had requested that the United States 
Armed Services Center for Unit Records Research (CURR) be 
contacted once again in an attempt to verify the Veteran's 
claimed stressors, in particular those for the year 1968.  
However, the Joint Motion notes that this was not 
accomplished.  Therefore, it requested that the Board take 
the appropriate action to ensure that its previous remand 
instructions had been completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The November 2005 remand noted that service personnel records 
show that the Veteran served in Vietnam from April 1967 to 
August 1967 as an ammunition storage helper with the 611th 
Ordnance Company, following which he was a cook, and that he 
was transferred to the 205th Ordnance Platoon (not the 25th 
Ordnance Platoon) in January 1968.  In February 1968, his 
unit was transferred to the U.S. Support Command, DaNang.

The Veteran contends that he experienced the following 
stressful events in service: 1) constant enemy attacks on the 
base at Chu Lai; 2) enemy attacks on his convoys; 3) 
witnessing a napalm bomb detonate right outside his base at 
Chu Lai; 4) participation in the disposal of bodies following 
the My Lai massacre; 5) almost being shot by a white soldier 
shortly after the Martin Luther King Jr. assassination; 6) 
witnessing a soldier by the name of Johnson receive a wound 
instead; and 7) witnessing a friend by the name of John 
McPurdy die from a gunshot wound caused by two sergeants 
playing cowboy.

While the RO contacted CURR in order to obtain verification 
of the claimed stressor incidents, CURR's response letter did 
not address any of the claimed stressors.  Instead, CURR 
provided a unit history for the 611th Ordnance Company 
showing that the veteran was based at Cam Ranh Bay (not Chu 
Lai) for 1967; and Operations Reports showing that the 
veteran would have been based in Cam Ranh Bay until at least 
February 25, 1968.  Unfortunately, the CURR did not provide 
the 1968 unit history for the 205th Ordnance Platoon.  It 
therefore remains unclear whether the veteran was ever based 
at Chu Lai.

The November 2005 remand concluded that adequate efforts have 
not been made to determine whether the veteran was stationed 
at Chu Lai beginning February 25, 1968, or to verify 
stressors 2 through 7 described above.  Consequently, further 
development is required.

At this juncture, the Board notes that at the direction of 
the November 2005 remand, the Veteran was provided with a 
November 2005 letter that requested additional details 
regarding his claimed stressors.  The Joint Motion has not 
argued that this aspect of the development was inadequate.  
Therefore, an additional request for stressor information is 
not required at this time. 

The Joint Motion further noted that a March 2007 VA 
examination and medical opinion was inadequate, in that the 
examiner appeared to make a finding of whether or not the 
Veteran's claimed stressors had been verified.  The Joint 
Motion noted that this was beyond the examiner's knowledge, 
and that any opinion should be limited as to whether or not a 
verified stressor would be sufficient to result in PTSD.  
Therefore, any opinion based on unfounded assumptions 
regarding the occurrence of the stressors was faulty, and an 
additional VA examination was required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must prepare a summary of 
the Veteran's alleged service 
stressors.  This summary and a copy of 
the veteran's DD 214 and other service 
personnel records should be sent to the 
United States Armed Services Center for 
Unit Records Research.

The CURR should be provided with a copy 
of any information obtained above, and 
should be asked to provide any 
additional information that might 
corroborate the Veteran's alleged 
stressors, particularly with respect to 
his contentions that he was stationed 
at Chu Lai while that area received 
enemy attacks and damage from a napalm 
bomb dropped from a plane; that he was 
exposed to enemy attacks while serving 
on convoys; that he participated in the 
disposal of corpses at My Lai the day 
after the March 1968 massacre; that he 
was almost shot by a white soldier 
shortly after the assassination of 
Martin Luther King Jr.; and that he 
witnessing the shooting of a soldier by 
the name of Johnson at the time; and 
that he witnessed a friend by the name 
of John McPurdy die from a gunshot 
wound caused by two sergeants playing 
"cowboy."

The CURR should also be requested to 
furnish the unit history and 
operational reports for each unit to 
which the Veteran was assigned between 
January and April 1968 for the period 
during which he served with such unit.

If CURR determines that the Veteran's 
stressors are unable to be verified, a 
statement to this effect should be 
obtained from them and placed within 
the claims folder.  

2.  Upon completion of the above 
development, the RO must determine 
whether credible supporting evidence 
that any service stressor event(s) 
claimed by the Veteran actually 
occurred has been received.

3.  The RO should arrange for a VA 
psychiatric examination of the Veteran 
to determine the nature and etiology of 
any current psychiatric disorders.  All 
indicated studies, tests and 
evaluations deemed necessary should be 
performed.  
The examiner should report a multi-
axial diagnosis, identifying all 
current psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD 
is diagnosed, the examiner should 
identify the specific independently 
verifiable stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.  

In addition, if PTSD is not diagnosed, 
the examiner should be asked to comment 
on the previous diagnoses of PTSD 
contained in VA treatment records dated 
from 2001 to 2002 from Jun K. Ahn, M.D. 
The examiner also should comment as to 
whether it is as least as likely as not 
that any current psychiatric condition 
other than PTSD had its onset in 
service or is otherwise related to 
service.

The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



